Order entered October 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00552-CR

                            LARRY DARNELL PRICE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-30771-P

                                            ORDER
       On June 5, 2013, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s records containing a detailed itemization of the costs assessed in this case,

including but not limited to, specific court costs, fees, and court appointed attorney fees. On

June 20, 2013, the Dallas County District Clerk filed a supplemental clerk’s record. However,

the detailed itemization of costs included in the supplemental record does not comply with the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006

(West 2006).

       Accordingly, we ORDER the Dallas County District Clerk to file, within seven days of

the date of this order, a second supplemental clerk’s record that contains a detailed itemization of

the costs assessed in this case that complies with articles 103.001 and 103.006 of the Texas Code
of Criminal Procedure. See id. art. 103.001 (“A cost is not payable by the person charged with

the cost until a written bill is produced or is ready to be produced, containing the items of cost,

signed by the officer who charged the cost or the officer who is entitled to receive payment for

the cost.”) (emphasis added); 103.006 (“If a criminal action or proceeding . . . is appealed, an

officer of the court shall certify and sign a bill of costs stating the costs that have accrued and

send the bill of cost to the court to which the action or proceeding is . . . appealed.”) (emphasis

added).


                                                     /s/    MICHAEL J. O'NEILL
                                                            PRESIDING JUSTICE